Per Curiam:

We hold that the *927proofs justified with reason the jury’s conclusion that employer negligence played a part in producing the petitioner’s injury. Rogers v. Missouri Pacific R. Co., 352 U. S. 500; Webb v. Illinois Central R. Co., 352 U. S. 512; Ferguson v. Moore-McCormack Lines, 352 U. S. 521. The judgment of the Court of Appeals is reversed and the case is remanded. Mr. Justice Frankfurter would dismiss the writ as improvidently granted. See his dissent in Rogers v. Missouri Pacific R. Co., 352 U. S. 500, 524. Mr. Justice Harlan and Mr. Justice Whit-taker dissent for the reasons given in Mr. Justice Harlan’s opinion in Rogers v. Missouri Pacific R. Co., 352 U. S. 500, 559.
Beverly Tarpley argued the cause for petitioner. With her on the brief were Dallas Scarborough and Davis Scarborough. J. B. Look argued the cause for respondent. With him on the brief was John B. Pope.